United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James G. Noucas, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-0737
Issued: September 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2014 appellant, through counsel, filed a timely appeal from an
August 21, 2013 schedule award decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant established more than one percent permanent impairment
of the right or left upper extremities for which he received a schedule award.
On appeal counsel asserts that OWCP did not properly develop the medical record as it
failed to provide complete and accurate medical histories for reviewing physicians, and
improperly allowed a medical adviser to provide a second record review. For these reasons,

1

5 U.S.C. §§ 8101-8193.

appellant argues that the reports of the second opinion, referee physician, and OWCP medical
advisers should be excluded.
FACTUAL HISTORY
On April 30, 2001 appellant, then a 45-year-old painter/blaster, filed an occupational
disease claim alleging that his employment duties caused arm and wrist pain. He began limited
duty. OWCP accepted carpal tunnel syndrome, lateral epicondylitis, and bilateral forearm
tendinitis of each arm as employment related.
A November 1, 2001 electrodiagnostic study showed right mild median neuropathy at the
wrist. The study on the left was at the high end of the reference range. Dr. Randi D. Lebar, a
Board-certified orthopedic surgeon, performed a right carpal tunnel release on
December 21, 2001.
In a January 24, 2003 report, Dr. John T. Chance, Board-certified in orthopedic surgery
and surgery of the hand, noted appellant’s complaint of right and left hand pain and a prior
history of a right thumb fracture. He diagnosed left ulnar neuropathy (cubital tunnel syndrome),
bilateral/lateral epicondylitis, Dupuytren disease (not work related), and right thumb
degenerative joint disease, status post remote injury. On June 24, 2003 Dr. Chance advised that
appellant’s bilateral arm pain and numbness were worse.
On December 29, 2003 appellant filed a schedule award claim. By letter dated
January 12, 2004, OWCP informed him of the evidence needed to support a schedule award
claim and enclosed a form letter for his physician. The letter advised that an impairment
determination should be completed in accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment2 (hereinafter A.M.A., Guides).
In an August 8, 2005 report, Dr. William Chernin, Board-certified in family medicine, answered
all questions on the form letter “permanently disabled.”
Nothing further was submitted by appellant until his attorney contacted OWCP in
July 2008. In a February 18, 2009 report, Dr. Minh Tran, a Board-certified physiatrist, reviewed
the 2001 carpal tunnel surgery and appellant’s complaint that shoulder problems began at work
around 2002. She indicated that appellant had left shoulder acromioplasty and distal clavicle
excision on April 5, 2005. Dr. Tran examined appellant and diagnosed right acromioclavicular
(ACL) joint degenerative disease.
In a September 22, 2009 report, Dr. Frank A. Graf, a Board-certified orthopedic surgeon,
noted the accepted conditions and appellant’s medical history and job duties. After his
retirement, appellant worked part time as a janitor from 2004 to 2008. He reported that in late
2000 he began having constant thumb and wrist pain that extended into the forearm, elbows,
upper arms and shoulders which continued and now included neck pain. Dr. Graf reviewed
medical records and provided findings on examination. Appellant had bilateral upper extremity
repetitive motion and vibration syndrome that evolved from work exposure. Dr. Graf noted that
appellant had permanent changes in multiple upper extremity anatomical structures including
2

A.M.A., Guides (5th ed. 2000).

2

bilateral carpal tunnel syndrome, bilateral chronic tendinitis and lateral epicondylitis, bilateral
chronic forearm tendinitis, bilateral chronic shoulder pain with symptomatic rotator cuff and
ACL joints, bilateral chronic hand pain with symptomatic carpometacarpal (CMC) and carpal to
carpal osteoarthritis. He also diagnosed bilateral Dupuytren’s nodular fasciitis that was not work
related.
Dr. Graf stated that under the sixth edition of the A.M.A., Guides,3 there was no listing
for hand/arm vibration syndrome or repetitive motion syndrome, noting that appellant did not
have vasomotor, pseudomotor and trophic changes found in complex pain syndrome. He opined
that appellant had a condition which had global effects on both arms, and that hand/arm vibration
syndrome should be a listed impairment class. To establish an appropriate diagnosis for each
injured part of the arm, Dr. Graf assigned an appropriate class of impairment, followed by use of
the adjustment grid and grade modifiers including functional history, physical examination and
clinical studies with assignment of upper extremity ratings, which he combined under the
Combined Values Chart for each diagnosis. He combined the arm impairments following the
ratings for each diagnosis, concluding that complex regional pain syndrome was a global
diagnosis with class assignments and impairment ratings for global upper extremity symptoms.
Dr. Graf indicated that appellant had a bilateral class 2 impairment for thumb arthritis, for five
percent arm impairment; a bilateral class 1 impairment for epicondylitis, for seven percent arm
impairment; a bilateral class 1 impairment for shoulder ACL joint and rotator cuff injury, for
seven percent arm impairment; and that, under Table 15-23, he had a bilateral median nerve
syndrome for five percent arm impairment. He stated that using the Combined Values Chart and
appellant’s QuickDASH score, he had a total 39 percent impairment to each upper extremity.
Dr. Graf referenced Table 15-1 and opined that appellant’s bilateral hand/arm vibration
syndrome and repetitive motion disorder was a class 3 or severe problem.
On November 9, 2009 Dr. Barry W. Levine, an OWCP medical adviser Board-certified
in internal medicine and pulmonary disease, reviewed Dr. Graf’s report. He stated that based on
the sixth edition of the A.M.A., Guides appellant had an 11 percent right upper extremity
impairment and an 18 percent left upper extremity impairment. OWCP requested that
Dr. Levine explain the difference between his rating and those of Dr. Graf. In a June 13, 2010
report, he stated that Dr. Graf’s impairment ratings were not accurate. Dr. Levine explained his
findings and conclusions.
On October 26, 2010 Dr. Graf stated that maximum medical improvement for the right
upper extremity was reached six months after the December 21, 2001 carpal tunnel release, or
June 21, 2002, and that his conclusion that appellant had 39 percent upper extremity impairment
was a total combined for right and left arm impairments.
In December 2010 OWCP referred the record to Dr. Christopher R. Brigham, an OWCP
medical adviser Board-certified in family and occupational medicine. In a January 3, 2011
report, Dr. Brigham disagreed with Dr. Graf’s impairment analysis, noting that Dr. Graf did not
reference any tables or properly apply grade modifiers. He stated that maximum medical
improvement was reached on October 26, 2010, the date of Dr. Graf’s evaluation. Dr. Brigham
3

Id. (6th ed. 2008).

3

comprehensively explained his conclusion that appellant had a total 12 percent right upper
extremity impairment and 11 percent impairment on the left.
On May 11, 2011 OWCP asked Dr. Graf to provide range of motion measures for
appellant’s arms. In a May 25, 2011 response, Dr. Graf stated that range of motion was of
limited relevance and referred to his 2009 report. OWCP forwarded Dr. Brigham’s July 21,
2011 report to Dr. Graf for review. In a July 26, 2011 report, Dr. Graf noted that a critique of
another physician’s permanent impairment analysis was not the same as an opinion of
permanency in a specific patient and that to arrive at such an opinion, a clinical examination was
essential to a fair and equitable process. He reiterated that the A.M.A., Guides had limitations
with regard to appellant, as he discussed in his September 22, 2009 report.
In August 2011 OWCP referred appellant to Dr. Lawrence Leonard, a Board-certified
orthopedic surgeon, for a second opinion. In a September 26, 2011 report, Dr. Leonard reviewed
the statement of accepted facts and medical record. He noted appellant’s report that after
retirement from the shipyard, he worked as a cab driver and a janitor; stopped work about three
years prior, and at the present time, volunteered as driver driving 900 miles over approximately
24 hours weekly. Appellant complained of bilateral thumb, wrist, elbow, and shoulder pain.
Dr. Leonard noted appellant’s description of his daily activities that included, in addition to
volunteer driving, cooking, yard work, fishing, and walking his dog. He described physical
examination findings and diagnosed status post left shoulder acromioplasty and distal clavicle
excision in April 2005; status post right carpal tunnel release in December 2001; bilateral
Dupuytren’s contracture; history of open reduction of fracture, right metacarpal, age 16; and
history of multiple joint aches and pains, etiology undetermined. Dr. Leonard determined that
maximum medical improvement would be six months postsurgery for the left shoulder and right
hand. He found that no impairment rating was necessary for appellant’s shoulders and CMC
joint arthritis because these conditions were not accepted. There was no impairment due to a
preexisting injury. Dr. Leonard advised that, under the A.M.A., Guides, utilizing the diagnosisbased impairment methodology, Table 15-4, appellant had one percent impairment of each arm
due to bilateral elbow epicondylitis. He found no impairment due to carpal tunnel syndrome, as
there were no sensory deficits on physical examination. Dr. Leonard concluded that appellant
had one percent impairment of each arm.
In an October 31, 2011 report, Dr. Brigham agreed with Dr. Leonard that appellant had
no impairment due to carpal tunnel syndrome. Excluding the ratings for the unaccepted
conditions, he agreed that appellant had one percent impairment to each upper extremity.
OWCP found that a conflict in medical opinion arose regarding appellant’s upper
extremity impairments. In a May 22, 2012 letter to appellant, it identified the conflict as
between Dr. Leonard and Dr. Brigham, and referred him to Dr. David N. Markellos, a Boardcertified orthopedic surgeon, for an impartial evaluation. In a second May 22, 2012 letter,
addressed to Dr. Markellos, OWCP again identified the conflict as between Dr. Leonard and
Dr. Brigham.
In May 29, 2012 correspondence appellant’s counsel informed OWCP that in the letter
addressed to Dr. Markellos, the conflict was identified as between Dr. Leonard and Dr. Brigham.
He also maintained that appellant’s bilateral shoulder conditions were work related.

4

In an August 7, 2012 report, Dr. Markellos noted his review of the medical record and
appellant’s description of his work duties. Appellant complained of bilateral elbow, shoulder
and forearm pain over the years. Dr. Markellos further indicated that appellant reported that
after he left federal employment he worked in a janitorial job and currently did volunteer driving
for the disabled, averaging about 30 hours per week. He was puzzled by the identified conflict
between Dr. Leonard and Dr. Brigham as the physicians agreed in their impairment analyses.
Dr. Markellos provided upper extremity physical examination findings including normal
shoulder range of motion bilaterally. He indicated that there was no evidence of residual carpal
tunnel syndrome either by history or clinical examination with negative Tinel’s sign and
Phalen’s test, normal sensation of all digits, and no evidence of atrophy. There was no
tenderness at the lateral epicondyles but pain of the dorsal extensors and no evidence at the
present time of cubital tunnel syndrome. Dr. Markellos advised that he agreed with the
impairment assessment regarding epicondylitis found by Dr. Leonard and confirmed by
Dr. Brigham, that appellant had a one percent permanent impairment of each upper extremity
due to epicondylitis and no impairment for carpal tunnel syndrome.
In a November 13, 2012 report, Dr. Morley Slutsky, Board-certified in occupational
medicine and an OWCP medical adviser, indicated that to complete a review of the record, he
needed a copy of a NeuroMetrix study performed prior to the December 21, 2001 right carpal
tunnel release, the April 4, 2005 operative report for appellant’s left shoulder surgery, and any
additional diagnostic tests. At OWCP’s request, appellant forwarded the November 1, 2001
NeuroMetrix test; Dr. Lebar’s treatment notes from November 9, 2001 to September 7, 2006;
November 11, 2004 bilateral shoulder x-rays that demonstrated degenerative changes about the
ACL joints; bilateral hand x-rays dated November 11, 2004 that demonstrated degenerative joint
disease; a preoperative history and physical dated April 1, 2005 prior to left shoulder surgery;
and an April 4, 2005 operative report for left shoulder acromioplasty and distal clavicle excision
for left shoulder rotator cuff tendinitis and ACL joint arthritis.
On July 24, 2013 Dr. Slutsky reviewed the record, including Dr. Markellos’ report. He
stated that maximum medical improvement was reached on September 21, 2011. Dr. Slutsky
agreed that, as there was no clinical evidence of carpal tunnel syndrome or cubital tunnel
syndrome, appellant had no impairment for these conditions. He noted that the A.M.A., Guides
provide that range of motion is used primarily as a physical examination adjustment factor and,
only if no other approach was available, should an impairment calculation be based on range of
motion. Dr. Slutsky advised that appellant’s most impairing diagnosis was bilateral/lateral
epicondylitis. Under Table 15-4, he determined that appellant had one percent impairment of
each arm due to a diagnosis of lateral epicondylitis.
By decision dated August 21, 2013, appellant was granted schedule awards for one
percent impairment of the right and left arms. The awards totaled 6.24 weeks, to run from
September 21 to November 3, 2011. OWCP credited the opinion of Dr. Markellos who provided
a referee impairment evaluation.4

4

In the August 21, 2013 decision, OWCP identified the conflict as between the opinions of Drs. Graf, Brigham
and Leonard.

5

LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS).10 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).11 In determining entitlement to a schedule award, preexisting impairment to the
scheduled member is to be included.12
Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides,13 Table 15-2 through Table 15-5
provide that, if loss of motion is present, the impairment may alternatively be assessed under
section 17-7, range of motion impairment.14 A range of motion impairment stands alone and is not
combined with a diagnosis-based impairment.15
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.16 In
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

9

A.M.A., Guides, supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.”
10

Id. at 385-419.

11

Id. at 411.

12

Peter C. Belkind, 56 ECAB 580 (2005).

13

A.M.A., Guides, supra note 4 at 461, section 15.7.

14

Id. at 391-05.

15

Id. at 405.

16

Id. at 449.

6

Table 15-23, grade modifiers levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.17
Section 8123(a) of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.18 The implementing regulations
state that, if a conflict exists between the medical opinion of the employee’s physician and the
medical opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall
appoint a third physician to make an examination. This is called a referee examination, and
OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case.19 When there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.20
OWCP procedures further provide that, while an OWCP medical adviser may review the
opinion of a referee specialist in a schedule award case, the resolution of the conflict is the
specialist’s responsibility and not that of OWCP’s medical adviser who should not resolve the
conflict of medical opinion or attempt to clarify or expand the opinion of the medical referee. If
clarification is necessary, a supplemental report should be obtained from the referee specialist.21
ANALYSIS
The accepted conditions in this case are bilateral carpal tunnel syndrome, bilateral/lateral
epicondylitis and bilateral forearm tendinitis.
The Board notes that Dr. Brigham considered appellant’s impairment rating on two
occasions. OWCP procedures indicate that only after a case has been referred for a referee
examination, is it necessary to route the file to a new OWCP medical adviser for schedule award
calculation review.22 In this case, OWCP referred appellant’s file to Dr. Brigham in
December 2010 and October 2011, prior to its determination in May 2012 that a conflict in
medical evidence arose. There was no error in referring the record to Dr. Brigham on two
occasions. The Board also notes that, although Dr. Slutsky submitted two reports dated
17

Id. at 448-50.

18

5 U.S.C. § 8123(a); see Y.A., 59 ECAB 701 (2008).

19

20 C.F.R. § 10.321.

20

V.G., 59 ECAB 635 (2008).

21

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(g)(1,2) (February 2013).
22

Id.

7

November 13, 2012 and July 24, 2013, he merely requested OWCP to obtain additional test
reports. In the second report, he reviewed the record including the additional evidence.
As to appellant’s arguments regarding the statement of accepted facts, OWCP procedures
provide that the statement of accepted facts should include accepted conditions.23 There is no
mandate that it include preexisting or subsequently acquired conditions. OWCP has not accepted
that appellant sustained an employment-related shoulder condition. However, as discussed
below, preexisting impairment to a scheduled member is to be included in an impairment
analysis.24
Regarding the identified conflict in medical opinion, the Board notes that OWCP stated
that it arose between Dr. Leonard, who provided a second opinion evaluation for OWCP, and
Dr. Brigham, an OWCP medical adviser. The Board has held a conflict in medical evidence is
created between the medical opinion of an employee’s physician and the medical opinion of
either a second opinion physician or an OWCP medical adviser, not between two OWCP
physicians.25 Since the conflict in this case was between two OWCP physicians, Dr. Markellos
cannot serve as a referee physician. His opinion cannot be accorded the special weight accorded
an impartial examiner.26 Dr. Markellos’ opinion, however, can still be considered for its own
intrinsic value.27 His impairment conclusion, as supported by that of Dr. Leonard and
Drs. Brigham and Slutsky, OWCP medical advisers, constitutes the weight of the medical
evidence that appellant has one percent impairment of each arm due to epicondylitis and no
impairment of either arm due to carpal tunnel syndrome. Both Dr. Leonard and Dr. Markellos
performed thorough physical examinations. Dr. Leonard advised that, in accordance with the
A.M.A., Guides, utilizing the diagnosis-based impairment methodology, under Table 15-4,
appellant had one percent impairment of each upper extremity due to bilateral elbow
epicondylitis. He found no impairment due to carpal tunnel syndrome, noting that there were no
sensory deficits on his examination. Dr. Leonard concluded that appellant had one percent
impairment of each arm. Dr. Markellos agreed with this conclusion regarding appellant’s upper
extremity impairments, as did Dr. Brigham in his October 27, 2011 report and Dr. Slutsky on
July 24, 2013.
While Dr. Graf performed an impairment evaluation, he did not appropriately follow the
process outlined in the A.M.A., Guides. Rather he did not reference tables other than Table 151, Definition of Impairment Classes. As Dr. Graf did not properly follow the procedures
outlined in the A.M.A., Guides, his opinion is of diminished probative value.28 The Board
23

Id. at Chapter 2.809.5 (February 2013).

24

Peter C. Belkind, supra note 12.

25

5 U.S.C. § 8123(a); 20 C.F.R. § 10.321.

26

See, e.g., Delphia Y. Jackson, 55 ECAB 373 (2004) (where the Board found that OWCP improperly found a
conflict under 5 U.S.C. § 8123 between two physicians, neither of whom was appellant’s physician; the physician
selected to resolve the assumed conflict was not considered an impartial medical specialist and his report was not
entitled to special weight).
27

See Cleopatria McDougal Saddler, 47 ECAB 480 (1996).

28

R.A., Docket No. 09-2134 (issued August 3, 2010).

8

therefore concludes that the medical evidence of record establishes that appellant has one percent
impairment of each upper extremity due to epicondylitis and no impairment of either upper
extremity due to carpal tunnel syndrome.
CONCLUSION
The Board finds appellant has failed to establish more than one percent permanent
impairment of the right or left upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the August 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.29
Issued: September 4, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

29

Michael E. Groom, Alternate Judge, participated in the preparation of this decision but was no longer a member
of the Board effective December 27, 2014.

9

